Citation Nr: 0721499	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-18 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hypotension claimed 
as vertigo to include as secondary to tinnitus.  

4.  Entitlement to service connection for a low back 
disorder.  

5.  Entitlement to service connection for a right shoulder 
disorder.  

6.  Entitlement to service connection for a left shoulder 
disorder.  

7.  Entitlement to service connection for eczema and 
psoriasis.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


REMAND

The veteran served on active duty from January 1957 to 
December 1958 and from March 1959 to August 1977.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg. Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The record suggests that the veteran applied for disability 
benefits from the Social Security Administration (SSA), based 
on the SSA Form 827 associated with the claims file for 
release of information to SSA, and the Department of the Air 
Force Memorandum for Release of Information requesting that 
copies of the veteran's records be sent to SSA for SSA 
disability.  Records from SSA which might be relevant to the 
veteran's service connection claims have not been obtained.  
VA's duty to assist includes obtaining any relevant records 
from the Social Security Administration.  See Voerth v. West, 
13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67 
(1996).  A remand is required to determine whether the 
veteran currently receives SSA benefits and to secure the 
relevant evidence secured by SSA, including the SSA decision.  

In his notice of disagreement and VA form 9, the veteran 
reported, concerning his back and shoulders, that he was 
treated at an Air Force Hospital in Wiesbaden Germany in 
approximately July 1969.  His DD Form 214 reflects that he 
served overseas in Germany.  He stated that he was in the 
United States Army at the time of the injury, and requested 
that VA retrieve these records.  The RO has not attempted to 
locate these records.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability;  (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

Records of post-service treatment at Patrick Air Force Base 
contain references to current psoriasis, eczema, and low back 
and shoulder disabilities.  This satisfies the first and 
third requirements of 38 C.F.R. § 3.159(c)(4).  The second 
requirement is met by the veteran's statements concerning 
injuries in service and treatment in service for these 
problems.  The veteran has not been scheduled for an 
examination.  An examination concerning these disabilities 
should be scheduled.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

In his December 2004 statement, the veteran's representative 
requested that if the veteran did not attend the Board 
hearing scheduled for him, then the claims file should be 
returned to the representative for the submission of a more 
comprehensive VA Form 646.  The veteran informed the RO in a 
May 2006 telephone contact that he wanted to cancel the 
hearing before the Board scheduled for him in May 2006 and 
did not want another scheduled.  The representative has not 
been given the opportunity to submit a VA Form 646 as he 
requested.  

This will also give the veteran an opportunity to receive the 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Give the veteran and his 
representative the notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Obtain all medical records (including 
copies) pertaining to the veteran during 
all of his periods of service, to include 
specifically all records of treatment at 
a military medical facility in Wiesbaden, 
Germany, in or about July 1969.  If more 
details are required to obtain these 
records, the veteran should be asked to 
provide the necessary information.  If 
the records are not obtained, it should 
be documented in the claims folder that 
the records do not exist or that further 
efforts to obtain them would be futile.  

3.  Contact the SSA and request copies of 
all medical records considered by SSA in 
their determination on the veteran's 
claim for SSA disability benefits.  

4.  Schedule the veteran for an 
examination to address the nature and 
etiology of any current back and/or 
shoulder disability.  The examiner should 
review the claims folder.  For each 
diagnosis involving a shoulder or the low 
back, the examiner should indicate 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the diagnosis is 
related to service.  The examination 
report should include a complete 
rationale for each opinion given.  

5.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his skin disorder(s).  
Service connection is in effect for tinea 
infection; therefore, the examiner need 
not address any tinea infection that is 
present.  The examiner should review the 
veteran's claims file.  Any necessary 
tests should be conducted.  The examiner 
should specifically indicate whether the 
veteran has psoriasis and/or eczema.  For 
each skin diagnosis other than tinea, the 
examiner should offer an opinion with 
complete rationale as to whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that the 
diagnosed skin disorder is related to 
service.  

6.  The RO should readjudicate the claims 
on appeal in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
given a supplemental statement of the 
case and an opportunity to respond.  The 
case should be submitted to the 
representative for the opportunity to 
submit a VA Form 646, prior to returning 
the claim to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




